Citation Nr: 0330133	
Decision Date: 11/03/03    Archive Date: 11/13/03

DOCKET NO.  02-08 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
lumbar strain with herniated disc.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1966 to 
August 1968, from March 1987 to March 1989, and from November 
1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2002, a 
statement of the case was issued in May 2002, and a 
substantive appeal was received that month.  

The Board notes that by that by the March 2002 rating 
decision, the RO denied an increased rating for a left eye 
disability and denied entitlement to special monthly 
compensation based on the loss of use of one eye.  The 
veteran did not initiate an appeal with respect to these 
issues, however, and they are not before the Board.  
38 C.F.R. §§ 200, 20.201, 20.302 (2003).


REMAND

A review of the claims file reflects that the veteran did not 
receive appropriate notice regarding the evaluation criteria 
for intervertebral disc syndrome (Diagnostic Code 5293).  The 
regulations governing the evaluation of that disability were 
amended during the pendency of this appeal, and the veteran 
must be informed of the revised regulations.  See 67 Fed. 
Reg. 54345-54349 (August 22, 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003) effective September 23, 2002.  

In addition, the veteran did not receive appropriate notice 
of the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA).  In a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), Court of Appeals invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1).  The Court of Appeals made a 
conclusion similar to the one reached in Disabled American 
Veterans, supra (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court of Appeals found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, when 
providing the veteran with notice as required by the VCAA, 
the RO must explain to the veteran that a full year is 
allowed to respond to a VCAA notice.

Finally, the February 2002 VA medical examination report is 
not sufficiently detailed and does not provide adequate 
information for the Board to assess the level of the 
veteran's low back disability.  As such, an additional 
orthopedic examination is necessary.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Specifically, the RO must send 
the veteran an amended letter describing 
his rights and responsibilities under 
VCAA in accordance with the recent 
decision in Paralyzed Veterans of America 
V. Secretary of Veterans Affairs and any 
other applicable legal precedent.  

2.  The RO must advise the veteran of the 
revised regulations governing the 
evaluation of intervertebral disc 
syndrome.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

3.  The veteran must be afforded a VA 
orthopedic examination.  The examiner is 
asked to state all adverse symptomatology 
associated the veteran's low back 
disability, and each such symptom should 
be described as mild, moderate, or 
severe.  The examiner must review the 
claims file in conjunction with the 
examination and provide a rationale for 
all conclusions.  All necessary 
diagnostic tests should be accomplished.

4.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



